FLETCHER, Chief Judge
(concurring):
A commander’s primary responsibility is to field an effective fighting force. Attempting to balance this in a given situation with his responsibility to be a neutral and detached magistrate for the purpose of issuing a search warrant can not be logically accomplished without some dissipation of his principal objective. My Brother Cook would rely not only upon the responsibility to field a fighting force but more specifically on the necessity to be in a state of “ready alert” to almost totally restrict a service person’s rights under the Fourth Amendment. Judge Perry in comparison would test a service person’s Fourth Amendment rights by use of the Supreme Court’s judicial interpretation, creating a direct legal parallelism of the military society and the larger society of which it forms a part.
Neither position seems reasonable to me. Persons entering military service and assuming the mission of defense do not expect to serve their country by totally laying down their constitutional Fourth Amendment rights, but neither does the citizen-soldier shoulder his “readiness” burden at no disciplinary cost. Logic directs us to a middle ground.
Given to a commander is the tool of the traditional military inspection which allows him examination of the overall fitness of a unit to perform its military mission. Under such an inspection the “plain view” doctrine obtains. Furthermore, this Court has allowed reasonable searches and seizures in certain exigent circumstances. United States v. Hessler, 4 M.J. 303 (C.M.A.1978).1 Neither of these tools, properly employed, leads to evidence excluded as inadmissible.
If a specific person or area is to be searched, then let the process be that a warrant “shall issue, . . upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized,”2 and obtained from a neutral and detached magistrate, a designated judge, or a magistrate legally trained. Command at all levels could be assured that upon their presentation of the facts to this legally trained person that the probability of an adequate warrant would be sustained throughout the judicial process. War or hostile action would, of course, fall within the exigent circumstances concept, as would those military areas of such distance from a legally trained judicial person that a timely search warrant could not be obtained.
*98I perceive this middle posture as providing command with the necessary tools for a “move out” order, while still giving to the specific military person the dignity of some right of privacy.
Using the “ad hoc” approach as prescribed by United States v. Ezell, 6 M.J. 307 (C.M.A.1979), I concur.

. Decision on reconsideration 7 M.J. 9 (C.M.A.1979).


. U.S.Const. amend. IV.